
	

114 S224 IS: Women, Peace, and Security Act of 2015
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 224
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2015
			Mrs. Boxer (for herself, Mr. Kirk, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure that the United States promotes women's meaningful inclusion and participation in
			 mediation and negotiation processes undertaken in order to prevent,
			 mitigate, and resolve violent conflict and implements the United States
			 National Action Plan on Women, Peace, and Security.
	
	
		1.Short title(a)Short title
 This Act may be cited as the Women, Peace, and Security Act of 2015.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Findings. Sec. 3. Definitions. Sec. 4. Sense of Congress regarding the United States National Action Plan on Women, Peace, and Security. Sec. 5. Statement of United States policies. Sec. 6. United States National Action Plan on Women, Peace, and Security. Sec. 7. Monitoring and evaluation. Sec. 8. Engaging women in the full range of conflict prevention, peace negotiation, peace-building, and security initiatives. Sec. 9. Consultations with stakeholders. Sec. 10. Reports to Congress. 2.FindingsCongress makes the following findings:(1)The United States National Action Plan on Women, Peace, and Security, rooted in United Nations Security Council Resolution 1325 (2000) and its six follow-up resolutions 1820 (2008), 1888 (2009), 1889 (2009), 1960 (2010), 2106 (2013), and 2122 (2013), seeks to address the disproportionate impact of modern warfare on civilians, particularly women and girls, and the necessity of substantively including women as equal partners in preventing conflict and building peace in countries threatened and affected by war, violence, and insecurity in all efforts to promote peace and security.(2)Fundamental to the affirmations described in paragraph (1) is the full and equal participation of women as decisionmakers, planners, implementers, and beneficiaries in all efforts to achieve solutions for just conflict resolution, lasting stability, and inclusive democratic governance, including in—(A)conflict prevention;(B)countering violent extremism and terrorism;(C)mediation, transition processes, and peace and security negotiations;(D)peacekeeping and peace-building efforts;(E)humanitarian response; and(F)post-conflict reconstruction and governance.(3)The United States National Action Plan on Women, Peace, and Security, issued in December 2011—(A)builds upon the goals for gender integration articulated in—(i)the United States 2006 National Security Strategy: No nation can be free if half its population is oppressed and denied fundamental rights. We affirm the inherent dignity and worth of women, and support vigorously their full participation in all aspects of society.;(ii)the United States May 2010 National Security Strategy: Experience shows that countries are more peaceful and prosperous when women are accorded full and equal rights and opportunity. When those rights and opportunities are denied countries often lag behind.; and(iii)the 2010 Quadrennial Diplomacy and Development Review: The protection and empowerment of women and girls is key to the foreign policy and security of the United States.; and(B)asserts that evidence from around the world and across cultures shows that integrating women and gender considerations into peace-building processes helps promote democratic governance and long-term stability.(4)As directed by Executive Order 13595, State, DoD, and USAID will designate one or more officers, as appropriate, as responsible for coordination and implementation, and will supplement this Plan, by submitting to the Assistant to the President and National Security Advisor agency-specific Women, Peace, and Security implementation plans. These implementation plans will establish a full range of time-bound, measurable, and resourced actions State, DoD, and USAID will take to realize their commitments, and will include meaningful strategies for monitoring implementation and evaluating results..(5)On April 5, 2012, the Department of Defense (DoD) issued a Secretary of Defense Memorandum directing the Department to incorporate the concepts from the United States National Action Plan on Women, Peace, and Security into programs, policies and daily activities, stating that the goal of the National Action Plan is critical to national security and in June 2012, introduced the Department of Defense Implementation Guide for the United States National Action Plan on Women, Peace, and Security to integrate the objectives of the National Action Plan into the strategic, operational, and tactical environment and aims of the United States Armed Forces.(6)In March 2012, the United States Agency for International Development (USAID) released a new, agency-wide Gender Equality and Female Empowerment Policy, the first such policy since 1982. According to this policy, Gender equality and female empowerment are core development objectives, fundamental for the realization of human rights and key to effective and sustainable development outcomes. No society can develop successfully without providing equitable opportunities, resources, and life prospects for males and females so that they can shape their own lives and contribute to their families and communities..(7)In August 2012, the Department of State Implementation of the National Action Plan on Women, Peace, and Security was introduced. The plan states, The Department recognizes that promoting women's participation in conflict prevention, management and resolution, as well as in post-conflict relief and recovery, advances core U.S. national interests of peace, national security, economic and social development and international cooperation..(8)In August 2012, the United States Agency for International Development (USAID) introduced its Implementation of the United States National Action Plan on Women, Peace, and Security, asserting, Ensuring the meaningful participation and protection of women and girls affected by crisis and conflict is critical to building lasting peace and achieving long-term development objectives..(9)As directed by Executive Order 13595, the interagency process for coordinating the implementation of the United States National Action Plan shall coordinate a comprehensive periodic review of, and update to, the National Action Plan.(10)Comprehensive periodic reviews of the United States National Action Plan should include an assessment of all current metrics utilized for the monitoring and evaluation of individual agencies’ implementation plans and evaluate the feasibility of enhancing the systems utilized to track spending related to current Women, Peace, and Security programming.(11)During continued United States efforts in Afghanistan, support for the strengthening of Afghanistan’s constitutional guarantees on women’s equality, meaningful female participation in political processes, and the protection of women’s security and ability to move freely throughout the country is critical.(12)In the Democratic Republic of Congo and South Sudan, ongoing impunity for violations of human rights, particularly women's human rights, continues to undermine all efforts to bring lasting peace to the country and the region.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Armed Services of the Senate;(C)the Committee on Foreign Relations of the Senate;(D)the Committee on Appropriations of the House of Representatives;(E)the Committee on Armed Services of the House of Representatives; and(F)the Committee on Foreign Affairs of the House of Representatives.(3)Decisionmaking processesThe term decisionmaking processes means formal or informal processes related to, or a part of, negotiations or mediations addressing conflict prevention and stabilization, peace-building, protection, or appropriate security initiatives.(4)NAPThe term NAP means the United States National Action Plan on Women, Peace, and Security, which was instituted by Executive Order 13595 on December 19, 2011.(5)SecretaryThe term Secretary means the Secretary of State.(6)StakeholdersThe term stakeholders means nongovernmental and private sector entities engaged in or affected by conflict prevention and stabilization, peace-building, protection, security, transition initiatives, humanitarian response, or related efforts, including—(A)registered or nonregistered nonprofit organizations, advocacy groups, business or trade associations, labor unions, cooperatives, credit unions, relief or development organizations, community and faith-based organizations, philanthropic foundations, and tribal leaders or structures;(B)independent media, educational, or research institutions; and(C)private enterprises, including international development firms, banks, and other financial institutions, and particularly small businesses and businesses owned by women or disadvantaged groups.(7)Women's meaningful inclusion and participationThe term women's meaningful inclusion and participation means ensuring women have safe, genuine, and effective access and are present and actively involved in the full range of decisionmaking processes, which may include—(A)conflict prevention;(B)mediation or negotiation efforts to resolve, mitigate, and transition from violent conflict;(C)peacekeeping and peace-building efforts;(D)post-conflict reconstruction, transition initiatives, and governance; and(E)humanitarian response.4.Sense of Congress regarding the United States National Action Plan on Women, Peace, and SecurityIt is the sense of Congress that—(1)the implementation of the United States National Action Plan on Women, Peace, and Security (NAP) is paramount in improving the lives of women and girls around the world and increasing overall global stability and prosperity;(2)Congress supports the statement in the NAP of the United States unqualified commitment to integrating women's views and perspectives fully into our diplomatic, security, and development efforts—not simply as beneficiaries, but as agents of peace, reconciliation, development, growth, and stability;(3)Congress is strongly committed to advancing the principles of the NAP, as instituted by Executive Order 13595 of December 19, 2011;(4)the United States should coordinate with the international community and civil society to develop criteria for eligibility to ensure that appropriate civil society representatives with relevant experience in gender sensitivity, peacemaking, or the promotion of human rights and security are identified for inclusion in all peace-building processes and activities; and(5)the President, in coordination with the Secretary, the Secretary of Defense, and the Administrator, should—(A)ensure the NAP's robust, transparent, comprehensive, and coordinated implementation; and(B)coordinate with the international community to utilize the commitments outlined in the NAP as a diplomatic means to encourage other countries to—(i)advance women's inclusion in peace negotiations, peace-building activities, and conflict prevention;(ii)protect all civilians, specifically women and girls, from sexual and gender-based violence; and(iii)ensure equal access to relief and recovery assistance in areas of conflict and insecurity.5.Statement of United States policies(a)In generalIt is the policy of the United States to implement the United States National Action Plan on Women, Peace, and Security (NAP), as instituted by Executive Order 13595 on December 19, 2011, to ensure that the United States effectively promotes and supports women in conflict-affected and post-conflict regions through clear, measurable commitments to—(1)promote the active and meaningful participation of women in affected areas in all aspects of conflict prevention, management, and resolution;(2)integrate the perspectives and interests of affected women into conflict-prevention activities and strategies;(3)promote the physical safety, economic security, and dignity of women and girls;(4)support women's equal access to aid distribution mechanisms and services;(5)monitor, analyze, and evaluate implementation efforts and the impact of such efforts; and(6)adjust policies and programs to improve outcomes.(b)Statement of CongressCongress—(1)recognizes the invaluable contributions that United States and international civil society groups have made to United States policies and programs on women, peace, and security; and(2)encourages the Secretary, the Secretary of Defense, and the Administrator to continue to consult and utilize the networks and expertise of these stakeholders to strengthen the implementation of the NAP.(c)IntegrationThe Secretary and the Administrator shall—(1)integrate gender as fully as applicable into all diplomatic and development efforts;(2)include gender in strategic and budget planning processes;(3)continue to use and improve upon performance indicators and evaluation mechanisms to account for ongoing results and measure the impact of United States policies and programs on women and girls in foreign countries; and(4)review existing United States policies and programs on women and girls in foreign countries from a gender perspective, and revise such policies and programs to address any unintended harm.(d)Integration of gender goals in agency guidance and contracting(1)Department of StateThe Secretary shall prescribe regulations and issue guidance specifying key goals of the NAP with a view to fully integrating such goals into the operations of the Department of State in the United States and overseas, and shall ensure that such regulations and guidance call for compliance by all Department personnel and contractors.(2)United States agency for international developmentThe Administrator shall prescribe regulations and issue guidance specifying key goals of the NAP with a view to fully integrating such goals into the operations of the United States Agency for International Development in the United States and overseas, and shall ensure that such regulations and guidance call for compliance by all Agency personnel and contractors.(e)TenetsThe Secretary, the Administrator, the Secretary of Defense, the Secretary of Health and Human Services acting through the Director of the Centers for Disease Control and Prevention, the United States Permanent Representatives to the United Nations, the Secretary of the Treasury, the Attorney General, the Secretary of Homeland Security, the United States Trade Representative, and the heads of other appropriate Federal departments and agencies shall ensure, as appropriate, that the tenets of the NAP are incorporated into all programs administered by each department and agency specified in this subsection related to—(1)conflict prevention;(2)humanitarian and disaster response;(3)conflict mediation;(4)peacekeeping;(5)post-conflict reconstruction;(6)institution building; and(7)democracy promotion.6.United States National Action Plan on Women, Peace, and Security(a)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary, the Administrator, the Secretary of Defense, and the heads of other appropriate Federal departments and agencies shall, subject to subsection (b), develop or update and implement a National Action Plan. The National Action Plan shall be transmitted to the appropriate congressional committees and made publicly available.(b)Initial NAPFor the purposes of this section, the United States National Action Plan on Women, Peace, and Security, issued in December 2011, shall be deemed to fulfill the initial requirement of subsection (a).(c)Training(1)Foreign Service Act of 1980Section 704 of the Foreign Service Act of 1980 (22 U.S.C. 4024) is amended by adding at the end the following new subsection:(e)The Secretary, in conjunction with the Administrator of the United States Agency for International Development, shall ensure that all appropriate personnel, including special envoys, members of mediation or negotiation teams, relevant members of the Civil Service or Foreign Service, and contractors responsible for, or deploying to, countries or regions considered to be at risk of, undergoing, or emerging from violent conflict, obtain substantive knowledge and skills through—(1)appropriate advanced training in conflict prevention, peace processes, mitigation, resolution, and security initiatives that specifically addresses the importance of women's meaningful inclusion and participation (as defined in section 3 of the Women, Peace, and Security Act of 2015);(2)training on gender considerations and women's meaningful inclusion and participation, including training regarding—(A)international human rights law and international humanitarian law, as relevant; and(B)protecting civilians from violence, exploitation, and trafficking in persons; and(3)training on effective strategies and best practices for ensuring women's meaningful inclusion and participation..(2)Title 10, United States Code(A)In generalChapter 107 of title 10, United States Code, is amended by adding at the end the following new section:2158.Training for ensuring women's meaningful inclusion and participationThe Secretary of Defense shall ensure that all appropriate personnel, including members of the Armed Forces, members of mediation or negotiation teams, relevant members of the Civil Service, and contractors responsible for, or deploying to, countries or regions considered to be at risk of, undergoing, or emerging from violent conflict, obtain substantive knowledge and skills through—(1)appropriate advanced training in conflict prevention, peace processes, mitigation, resolution, and security initiatives that specifically addresses the importance of women's meaningful inclusion and participation (as defined in section 3 of the Women, Peace, and Security Act of 2015);(2)training on gender considerations and women's meaningful inclusion and participation, including training regarding—(A)international human rights law and international humanitarian law, as relevant; and(B)protecting civilians from violence, exploitation, and trafficking in persons; and(3)training on effective strategies and best practices for ensuring women's meaningful inclusion and participation..(B)Clerical amendmentThe table of sections at the beginning of chapter 107 of such title is amended by adding at the end the following new item:2158. Training for ensuring women's meaningful inclusion and participation..(3)United NationsThe Secretary is strongly encouraged to work with the United Nations and the international community to promote training that provides international peacekeeping personnel with substantive knowledge and skills needed to effectively ensure women's meaningful inclusion and participation.7.Monitoring and evaluation(a)In generalThe implementation of the NAP under section 6 shall include the establishment or improvement of monitoring and evaluation tools to ensure accountability and effectiveness of policies, programs, projects, and activities undertaken to support the objectives specified in the NAP.(b)Monitoring and evaluation plansThe Secretary, the Administrator, the Secretary of Defense, and representatives of other relevant Federal agencies and departments, as appropriate, shall develop a plan for monitoring and independent evaluation of programs, projects, and activities carried out under this Act. The plan shall—(1)apply rigorous monitoring and evaluation methodologies to focus on learning, accountability, and policymaking, choosing from among a wide variety of qualitative, quantitative, summative, and formative methods common in the field of social scientific inquiry, including impact evaluations; and(2)be included in the NAP under section 6.(c)Foreign assistance coordination, planning, data collection, and tracking systemsThe Secretary and the Administrator, in consultation with the Secretary of Defense, as appropriate, shall—(1)utilize appropriate foreign assistance coordination, planning, data collection, and tracking systems to—(A)analyze the impact of staff training, management systems, and organizational structures on program results;(B)improve collection of sex- and age-disaggregated data in conflict-affected areas;(C)ensure proper targeting of programs; and(D)collect and analyze gender data for the purpose of developing and enhancing early warning systems of conflict and violence;(2)develop programming in accordance with the NAP's principles and that is responsive to women's needs and perspectives;(3)revise policies and programming as data is collected and analyzed to ensure improved outcomes for women and girls;(4)support budgeting, operational and programmatic planning, and performance management, related to women's meaningful inclusion and participation;(5)post to the Foreign Assistance Dashboard up-to-date data on United States foreign assistance by account, bureau or office, as the case may be, and country where gender equality and women's empowerment is a primary or secondary goal; and(6)develop or improve upon existing data collection mechanisms that—(A)track and report progress on the objectives specified in the NAP;(B)assess lessons learned; and(C)identify best practices.(d)IndicatorsThe Secretary and the Administrator, in cooperation with the Secretary of Defense, as appropriate, shall identify common indicators to evaluate the impact of United States foreign assistance on women's meaningful inclusion and participation and revise approaches to ensure improved outcomes.8.Engaging women in the full range of conflict prevention, peace negotiation, peace-building, and
 security initiatives(a)In generalThe Secretary and the Administrator are strongly encouraged to work to facilitate women's meaningful inclusion and participation in informal and formal peace negotiations, including, as appropriate, by—(1)providing technical assistance, training, and logistical support to female negotiators, peace-builders, and stakeholders;(2)utilizing technology, such as cell phones or social media tools, that assist the work of organizers, negotiators, communicators, peace-builders, and other civil society actors;(3)addressing security-related barriers to women's participation;(4)expanding and applying gender analysis to improve program design and targeting; and(5)supporting appropriate local organizations, especially women's peace-building organizations.(b)CoordinationThe Secretary is encouraged to promote the meaningful inclusion and participation of women in coordination and consultation with international partners, including multilateral organizations, stakeholders, and other relevant international organizations, particularly in circumstances in which direct engagement is not appropriate or advisable.(c)AssessmentsThe Secretary, in consultation with the Administrator, and in cooperation with the Secretary of Defense, as appropriate, shall conduct assessments that include the perspective of women before implementing new projects or activities in support of assistance related to—(1)peace negotiations;(2)transitional justice and accountability processes;(3)efforts to combat violent extremism; and(4)security sector reform.(d)Government efforts(1)In generalThe Secretary, in consultation with the Administrator, and in cooperation with the Secretary of Defense and the heads of other relevant Federal agencies and departments, as appropriate, shall encourage and facilitate the efforts of partner governments to improve women's meaningful inclusion and participation in peace and security processes, conflict prevention, peace-building, transitional processes, and decisionmaking institutions in conflict-affected environments.(2)Government effortsThe efforts of partner governments to be encouraged and facilitated under paragraph (1) include—(A)the recruitment and retention of women (including minorities) in leadership roles;(B)capacity building of legislative, judicial, defense, and law enforcement institutions to develop and implement policies which support women's meaningful inclusion and participation;(C)increased women's participation in programs funded by the United States Government that—(i)provide training to foreign nationals regarding law enforcement, the rule of law, and professional military education; and(ii)offer foreign nationals opportunities to participate in educational exchanges, conferences, and seminars;(D)training, education, and mobilization of men and boys as partners in support of women's meaningful inclusion and participation;(E)development of transitional justice and accountability mechanisms that are inclusive of the experiences and perspectives of women and girls; and(F)measures to ensure that relief and recovery planning and assistance are informed by effective consultation with women and girls.9.Consultations with stakeholders(a)In generalThe Secretary and the Administrator shall establish guidelines for overseas United States personnel to consult with stakeholders regarding United States efforts to—(1)prevent, mitigate, or resolve violent conflict; and(2)enhance the success of mediation and negotiation processes by ensuring women's meaningful inclusion and participation.(b)Frequency and scopeConsultations under subsection (a) shall—(1)take place not less frequently than once every 180 days, as appropriate; and(2)include a range and representative sample of local stakeholders, including women, youth, ethnic and religious minorities, and other politically under-represented or marginalized populations.10.Reports to Congress(a)Training briefingThe Secretary, in conjunction with the Administrator and the Secretary of Defense, shall designate appropriate officials to brief the appropriate congressional committees, not later than one year after the date of the enactment of this Act, on—(1)the existing, enhanced, and newly established training carried out pursuant to section 6(c) and the amendments made by such section; and(2)the guidelines established for overseas United States diplomatic and consular personnel to engage in consultations with United States and international stakeholders pursuant to section 9.(b)Annual report on women, peace, and securityNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary, in conjunction with the Administrator and the Secretary of Defense, shall submit to the appropriate congressional committees a report that—(1)outlines the monitoring and evaluation tools, mechanisms, and common indicators established under section 7 to assess progress made on the objectives of the NAP;(2)summarizes United States diplomatic efforts and foreign assistance programs, projects, and activities to promote women's meaningful inclusion and participation; and(3)summarizes and evaluates the impact of the NAP initiatives.  